barred absent a demonstration of good cause and actual prejudice.           See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2). A petitioner may be
                entitled to review of defaulted claims if failure to review the claims would
                result in a fundamental miscarriage of justice. Mazzan u. Warden, 112
                Nev. 838, 842, 921 P.2d 920, 922 (1996). In order to demonstrate a
                fundamental miscarriage of justice, a petitioner must make a colorable
                showing of actual innocence of the crime. Pellegrini v. State, 117 Nev. 860,
                887, 34 P.3d 519, 537 (2001).
                             Appellant first claimed that the petition was timely filed
                because it was filed while the appeal was pending on the first petition.
                The district court did not err in rejecting this claim. NRS 34.726(1)
                provides two triggers for the timely filing of a post-conviction petition for a
                writ of habeas corpus: entry of a judgment of conviction or issuance of
                remittitur in the timely direct appeal. No tolling motions or petitions are
                recognized in NRS chapter 34 in regards to the filing of a timely post-
                conviction petition for a writ of habeas corpus.
                             Second, appellant claimed that he had good cause because the
                constitutional errors complained of were not raised in the first habeas
                petition because the State withheld evidence. The district court did not
                err in rejecting this claim. Appellant did not identify the evidence
                withheld by the State, see Hargrove v. State, 100 Nev. 498, 686 P.2d 222
                (1984), and appellant failed to explain how the unidentified, allegedly
                withheld evidence prevented him from litigating his claims in his 2010
                petition.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003); see also State v. Huebler, 128 Nev. 275 P.3d 91, 95 (2012).

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                            Third, appellant claimed that the factual and legal basis of his
                claims was not available until this court's decision in Hallmark v.
                Eldridge, 124 Nev. 492, 189 P.3d 646 (2008). The district court did not err
                in rejecting this claim. Appellant did not explain how the decision in
                Hallmark applied to him. Further, even if the Hallmark decision allowed
                for new claims to be raised in a successive petition, appellant's petition
                was filed more than two years after the Hallmark decision and he failed to
                explain the entirety of his delay.
                            Fourth, appellant claimed that he had good cause because his
                claims were new and different from those raised in the first petition.
                While this point is debatable given the similarities of the claims previously
                litigated on direct appeal and in the first petition, the fact that appellant
                raised new claims does not provide good cause for a late and successive
                petition. See NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(2), (3).
                            Fifth, appellant claimed that he was not allowed to raise these
                claims earlier because he was represented by counsel. Related to this,
                appellant claimed that the decision in Martinez v. Ryan, 566 U.S. , 132
                S. Ct. 1309 (2012), provided good cause because post-conviction counsel
                failed to raise the claims identified in his 2010 petition. The district court
                did not err in rejecting this claim. The fact that appellant could not raise
                claims in proper person supplements does not constitute good cause
                because it is not an impediment external to the defense.       See Lozada v.
                State, 110 Nev. 349, 353, 871 P.2d 944, 946 (1994). Ineffective assistance
                of post-conviction counsel would not be good cause in the instant case
                because the appointment of counsel in the prior post-conviction
                proceedings was not statutorily or constitutionally required.       Crump v.
                Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden,

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                recently held that Martinez does not apply to Nevada's statutory post-
                conviction procedures, see Brown v. McDaniel, 130 Nev.      ,       P.3d
                (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not provide
                good cause for this late and successive petition.
                            Next, appellant appeared to claim that he was actually
                innocent. Appellant did not demonstrate actual innocence because he
                failed to show that "it is more likely than not that no reasonable juror
                would have convicted him in light of . . . new evidence."       Calderon v.
                Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298,
                327 (1995)). We therefore conclude that the district court did not err in
                denying appellant's petition. Finally, appellant failed to rebut the
                presumption of prejudice to the State. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                    Hardesty



                                                          3
                                                    Douglas 0074
                                                                                ,   J.




                CHERRY, J., concurring:
                            Although I would extend the equitable rule recognized in
                Martinez to this case because appellant was convicted of murder and is
                facing a severe sentence, see Brown v. McDaniel, 130 Nev.                P.3d
                    (Adv. Op. No 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                the judgment on appeal in this case because the State pleaded laches



SUPREME COURT
        Of

     NEVADA
                                                      4
(0) 1947A
                   under NRS 34.800(2) and appellant failed to rebut the presumption of
                   prejudice to the State.



                                                     Cherry




                   cc:   Hon. Connie J. Steinheimer, District Judge
                         Beau E.Z. Brown
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    en)